--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                                                                                  Exhibit
10.9





EMPLOYMENT AGREEMENT


This EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of April 27, 2006, and
is entered into by and between Opteum Inc., with its principal place of business
at 3305 Flamingo Drive, Vero Beach, Florida 32963 (the “Company”), and J.
Christopher Clifton, residing at the address set forth on the signature page
hereof (the “Executive”).


WHEREAS, the Company wishes to employ the Executive, and the Executive wishes to
accept such employment, on the terms set forth below:


Accordingly, the parties hereto agree as follows:


1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of May 15, 2006 and
continuing for a three-year period, unless earlier terminated in accordance with
the provisions of Section 4 or Section 5; with such employment to continue for
successive one-year periods in accordance with the terms of this Agreement
(subject to termination as aforesaid) unless either party notifies the other
party of non-renewal in writing prior to 60 days before the expiration of the
initial term and each annual renewal, as applicable (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”).


2. Duties. During the Term, the Executive shall be employed by the Company as
Senior Vice President and General Counsel of the Company, and, as such, the
Executive shall faithfully perform for the Company the duties of said offices
and shall perform such other duties of an executive, managerial or
administrative nature consistent with such position as shall be specified and
designated from time to time by the Chief Executive Officer of the Company (the
“CEO”) or the Chief Investment Officer of the Company (the “CIO”).  The
Executive agrees that he shall devote substantially all of his business time and
effort to the performance of his duties hereunder; provided that in no event
shall this sentence prohibit the Executive from performing personal and
charitable activities, or any other business activities as may be approved by
the CEO or the CIO.


3. Compensation.


3.1 Salary. The Company shall pay the Executive a salary of $8,333.33 for the
period from May 15, 2006 through May 31, 2006.  The Company shall pay the
Executive from the date of June 1, 2006 through December 31, 2006 a salary of
$16,666.67 per month.  From January 1, 2007, the Company shall pay the Executive
an annual salary of $250,000 per annum payable monthly in accordance with the
customary payroll practices of the Company applicable to senior
executives.  (The foregoing amounts are referred to below, as applicable, to the
"Annual Salary.")


3.2 Bonus


3.2.1 2006 Annual Bonus.  In addition to the Annual Salary, the Executive shall
be awarded an annual bonus (the “2006 Annual Bonus”) of $40,000 payable 50% in
cash and 50% in phantom shares in respect of the Company’s class A common stock
with dividend equivalent rights (“Phantom Shares”).  Phantom Shares awarded in
respect of the 2006 Annual Bonus shall vest in six equal installments on
November 15, 2006, May 15, 2007, November 16, 2007, May 15, 2008, November 15,
2008, and May 15, 2009 and shall otherwise be subject to definitive
documentation under, and to the terms of, the governing plan.  The number of the
Phantom Shares granted pursuant to the 2006 Annual Bonus will be determined
based on the closing market price of the Company’s class A common stock on a
valuation date on May 15, 2006.  With respect to the cash portion of the 2006
Annual Bonus 50% will be paid on August 15, 2006 and 50% will be paid on
November 15, 2006.


3.2.2 2007 Annual Bonus. On or before December 31, 2007, in addition to the
Annual Salary, the Executive shall be awarded an annual bonus (the “2007 Annual
Bonus”) of $60,000, payable as 60% in cash and 40% in Phantom Shares, which
shall vest equally over a three-year period from the date of issuance (to be
January 2008), and which will otherwise be subject to definitive documentation
under, and to the terms of, the governing plan. The cash portion will be paid in
December 2007.  The number of the Phantom Shares granted pursuant to the 2007
Annual Bonus will be determined based on the closing market price of the
Company’s class A common stock on a valuation date within the first five
business days of 2008, the exact date of which will be determined after the date
of this Agreement.


3.3 Benefits - In General. Except with respect to benefits of a type otherwise
provided for under Section 3.4, the Executive shall be permitted during the Term
to participate in any hospitalization or disability insurance plans, health
programs, retirement plans, fringe benefit programs and similar benefits that
may be available to other Senior Vice Presidents of the Company generally, on
the same terms as such other executives, in each case to the extent that the
Executive is eligible under the terms of such plans or programs.


3.4 Certain Specific Benefits.


(a) The Company shall reasonably assist the Executive in identifying reasonable
temporary living quarters in or around Vero Beach, Florida, and the Company
shall pay for such temporary living quarters through August 31, 2006, or such
earlier time as Executive shall have permanently vacated such temporary living
quarters.  In addition, the Company shall, upon submission to the Company’s
Treasurer of receipts therefor, reimburse the Executive for reasonable travel
expenses incurred by Executive and his immediate family members in traveling to
or from the State of Florida if such travel is completed on or before August 15,
2006; provided, however, that in no event shall the Company be responsible for
reimbursing the Executive for any amounts in excess of $3,000 in the aggregate,
excluding any travel expenses incurred by Executive prior to the date hereof.


(b) The Company shall, on or before May 15, 2006, pay to the Executive a
one-time cash relocation package of $100,000 intended to mitigate certain
expenses the Executive incurred or may incur in relocating to Florida.  Should
the Executive’s employment with the Company be terminated by the Executive
without Good Reason or by the Company for Cause, prior to May 15, 2007, the
Executive shall repay the Company this $100,000 amount within one business day
of such termination.


(c) The Executive shall be entitled to vacation of no less than 20 days per
year, as well as such personal days and holidays as are customarily made
available to other Senior Vice Presidents of the Company.


3.5 Expenses - In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term with the prior
approval of the CEO or CIO in the performance of the Executive’s services under
this Agreement; provided that the Executive submits proof of such expenses, in
accordance with such procedures as may be prescribed from time to time by the
Company.  Expense reimbursement reports should generally be submitted to the
Company within 60 days of the payment by the Executive of the out-of-pocket
expense; provided that no report for reimbursement will be accepted after more
than six months’ time, other than in the case of unusual circumstances as may be
determined by the CEO, CIO or the or the Board of Directors of the Company (the
“Board”).


4. Termination upon Death or Disability.  If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4.  If the
Executive by virtue of ill health or other disability is unable to perform
substantially and continuously the duties assigned to him for more than 90
consecutive or non-consecutive days out of any consecutive 12-month period, the
Company shall have the right, to the extent permitted by applicable law, to
terminate the employment of the Executive upon notice in writing to the
Executive.  Upon termination of employment due to death or disability, (i) the
Executive (or the Executive’s estate or beneficiaries in the case of the death
of the Executive) shall be entitled to receive any Annual Salary and other
benefits earned and accrued under this Agreement prior to the date of
termination (and reimbursement under this Agreement for expenses incurred prior
to the date of termination), (ii) subject to Section 5.2(c), for a 12-month
period after termination of employment, the Executive (if applicable), and in
the event of his death, his spouse (or life partner) and his dependents, shall
receive such continuing coverage under the group health plans (including,
without limitation, any dental, vision, and prescription-drug plans) they would
have received under this Agreement (but at such costs no higher than as in
effect immediately preceding such termination) as would have applied in the
absence of such termination; and (iii) the Executive (or, in the case of his
death, his estate and beneficiaries) shall have no further rights to any other
compensation or benefits hereunder on or after the termination of employment, or
any other rights hereunder (but, for the avoidance of doubt, the Executive shall
receive such disability and death benefits as may be provided under the
Company’s plans and arrangements in accordance with their terms).


5. Certain Terminations of Employment.


5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.


(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:


(i) commission of (or pleading nolo contendere to) a felony (but in no event
including a traffic or similar violation), a crime of moral turpitude,
dishonesty, breach of trust or unethical business conduct, or any crime
involving the Company;


(ii) engagement in the performance of his duties hereunder in willful
misconduct, willful or gross neglect, fraud, misappropriation or embezzlement;


(iii) failure to adhere to the directions of the Board, the CEO or the CIO or to
the Company’s policies and practices or to devote his business time and efforts
to the Company as required by Section 2;


(iv) willful failure to substantially perform his duties properly assigned to
him (other than any such failure resulting from his disability) after demand for
substantial performance is delivered by the Company specifically identifying the
manner in which the Company believes the Executive has not substantially
performed such duties;


(v) material breach of any of the provisions of Section 6; or


(vi) breach in any material respect of the terms and provisions of this
Agreement and failure to cure such breach within 10 days following written
notice from the Company specifying such breach;


provided that (x) solely in the case of Sections 5.1(a)(iii), (iv), (v) and (vi)
above, the Company shall not be permitted to terminate the Executive for Cause
for any inactions of the Executive the performance of which, or any actions of
the Executive the non-performance of which, the Executive can demonstrate would
result in a violation of any applicable code of professional responsibility
governing attorneys or any rule governing persons appearing or practicing as
attorneys before the U.S. Securities and Exchange Commission, and (y) the
Company shall not be permitted to terminate the Executive for Cause except on
written notice given to the Executive at any time following the occurrence of
any of the events described in clauses (i), (ii) or (v) above and on written
notice given to the Executive at any time not more than 30 days following the
occurrence of any of the events described in clause (iii), (iv) or (vi) above
(or, if later, the Company’s knowledge thereof).


(b) The Company may terminate the Executive’s employment hereunder for Cause,
and the Executive may terminate his employment on at least 30 days’ and not more
than 60 days’ written notice given to the Company.  If the Company terminates
the Executive for Cause, or the Executive terminates his employment and the
termination by the Executive is not for Good Reason in accordance with
Section 5.2, (i) the Executive shall receive Annual Salary and other benefits
earned and accrued under this Agreement prior to the termination of employment
(and reimbursement under this Agreement for expenses incurred prior to the
termination of employment); and (ii) the Executive shall have no further rights
to any other compensation or benefits hereunder on or after the termination of
employment, or any other rights hereunder.


5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.


(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive,


(i) the material reduction of the Executive’s authority, duties and
responsibilities, or the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions with the Company;


(ii) a reduction in Annual Salary of the Executive;


(iii) the relocation of the Executive’s office to more than 50 miles from Vero
Beach, Florida;


(iv) the Company’s failure to pay the Executive any amounts otherwise due
hereunder or under any plan, policy, program, agreement, arrangement or other
commitment of the Company, including, without limitation, the Annual Salary and
any annual bonus;


(v) if the Executive reports to the Board (or the appropriate committee thereof)
"evidence of a material violation" (as defined in 17 CFR Section 205.2(e)) and
after the Executive reports such evidence (and, if requested to do so, explains
why there exists such evidence), the Board does not either (A) require the
Company to take reasonably appropriate remedial measures, or (B) retain (or
instruct the Executive to retain) an outside attorney to investigate the
evidence of a material violation; or


(vi) the Company’s material and willful breach of this Agreement.


Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given by the Executive to
the Company no later than 30 days after the time at which the event or condition
purportedly giving rise to Good Reason first occurs or arises (provided that,
for the avoidance of doubt, for purposes of this clause (i), an event or
condition shall not be deemed to have given rise to Good Reason under clause
(i), (ii), (iv) or (vi) of the foregoing sentence until the Executive knows or
should have known of the event or condition); and (ii) if there exists (without
regard to this clause (ii)) an event or condition that constitutes Good Reason,
the Company shall have ten days from the date notice of such a termination is
given by the Executive to cure such event or condition and, if the Company does
so, such event or condition shall not constitute Good Reason hereunder.


(b) The Company may terminate the Executive’s employment at any time for any
reason or no reason and the Executive may terminate the Executive’s employment
with the Company for Good Reason.  If the Company terminates the Executive’s
employment and the termination is not covered by Section 4 or 5.1, or the
Executive terminates his employment for Good Reason, (i) the Executive shall
receive Annual Salary, annual bonus and other benefits earned and accrued under
this Agreement prior to the termination of employment (and reimbursement under
this Agreement for expenses incurred prior to the termination of employment);
(ii) if (and only if) the Executive executes a general release reasonably
acceptable to (and in a form provided to the Executive by) the Company, which
general release is or has become irrevocable, the Executive shall receive (A) a
cash payment payable in a single sum equal to (1) if the termination of
employment occurs prior to the first anniversary of the date hereof, 200%, or
(2) if the termination of employment occurs on or following the first
anniversary of the date hereof, 100%, of the sum of (x) the Executive’s Annual
Salary (as in effect for the Company’s fiscal year immediately before such
termination) and (y) the annual bonus (as in effect for the Company’s fiscal
year immediately before such termination), (B) for a period of 12 months after
termination of employment, such continuing coverage under the group health plans
(including, without limitation, any dental, vision, and prescription-drug plans)
the Executive would have received under this Agreement (but at such costs (if
any) to the Executive no higher than as in effect immediately preceding such
termination) as would have applied in the absence of such termination (but not
taking into account any post-termination increases in Annual Salary that may
otherwise have occurred without regard to such termination and that may have
favorably affected such benefits) and (C) at the Company’s cost (not to exceed
$5,000), outplacement services reasonably selected by the Company; and (iii) the
Executive shall have no further rights to any other compensation or benefits
hereunder on or after the termination of employment, or any other rights
hereunder.


(c) Notwithstanding clause (ii) of the third sentence of Section 4 and clause
(ii)(B) of the second sentence of Section 5.2(b), (i) nothing herein shall
restrict the ability of the Company to amend or terminate with general
application the plans and programs referred to in such clauses from time to time
in its sole discretion, and (ii) the Company shall in no event be required to
provide any benefits otherwise required by such clauses after such time as the
Executive becomes entitled to receive benefits of the same type from another
employer or recipient of the Executive’s services (upon which time the Executive
shall give the Company notice thereof).


6. Covenants of the Executive.


6.1 Covenant Against Competition; Other Covenants.  The Executive acknowledges
that (i) the principal business of the Company (which expressly includes for
purposes of this Section 6 (and any related enforcement provisions hereof), its
successors and assigns, all of which are expressly acknowledged and agreed as
third-party beneficiaries of, without limitation, this Section 6 (and such
related provisions)) is the operation of an integrated mortgage-related
securities-investment portfolio and a mortgage-origination platform (such
business herein being referred to as the “Business”); (ii) the Company is one of
the limited number of persons who have developed such a business; (iii) the
Business is, in part, national in scope; (iv) the Executive’s work for the
Company has given and will continue to give him access to the confidential
affairs and proprietary information of the Company; (v) the covenants and
agreements of the Executive contained in this Section 6 are essential to the
business and goodwill of the Company; and (vi) the Company would not have
entered into this Agreement but for the covenants and agreements set forth in
this Section 6. Accordingly, the Executive covenants and agrees that:


(a) By and in consideration of the salary and benefits to be provided by the
Company hereunder, including the severance arrangements set forth herein, and
further in consideration of the Executive’s exposure to the proprietary
information of the Company, the Executive covenants and agrees that, during the
period commencing on the date hereof and ending one year following the date upon
which the Executive shall cease to be an employee of the Company and its
affiliates, he shall not in the United States, directly or indirectly, except
with the prior approval of the Board, (i) engage in the Business (other than for
the Company or its affiliates) or otherwise compete with the Company or its
affiliates, (ii) render any services to any person, corporation, partnership or
other entity (other than the Company or its affiliates) engaged in the elements
of the Business, or (iii) become interested in any person, corporation,
partnership or other entity (other than the Company or its affiliates) engaged
in the elements of the Business as a partner, shareholder, principal, agent,
employee, consultant or in any other relationship or capacity; provided,
however, that, notwithstanding the foregoing, the Executive may invest in
securities of any entity, solely for investment purposes and without
participating in the business thereof, if (A) such securities are traded on any
national securities exchange or the National Association of Securities Dealers,
Inc. Automated Quotation System, (B) the Executive is not a controlling person
of, or a member of a group which controls, such entity and (C) the Executive
does not, directly or indirectly, own 1% or more of any class of securities of
such entity.


(b) During and after the period of the Executive’s employment with the Company
and its affiliates, the Executive shall keep secret and retain in strictest
confidence, and shall not use for his benefit or the benefit of others, except
in connection with the business and affairs of the Company and its affiliates,
all confidential matters relating to the Company’s Business and the business of
any of its affiliates and to the Company and any of its affiliates, learned by
the Executive heretofore or hereafter directly or indirectly from the Company or
any of its affiliates (the “Confidential Company Information”); and shall not
disclose such Confidential Company Information to anyone outside of the Company
except with the Company’s express written consent and except for Confidential
Company Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of the Executive or is received from a
third party not under an obligation to keep such information confidential and
without breach of this Agreement.


(c) During the period commencing on the date hereof and ending one year
following the date upon which the Executive shall cease to be an employee of the
Company and its affiliates, (i) the Executive shall not, without the Company’s
prior written consent, directly or indirectly (A) solicit or encourage to leave
the employment or other service of the Company, or any of its affiliates, any
employee or independent contractor thereof or (B) hire (on behalf of the
Executive or any other person or entity) any employee or independent contractor
who has left the employment or other service of the Company or any of its
affiliates within the one-year period which follows the termination of such
employee’s or independent contractor’s employment or other service with the
Company and its affiliates and (ii) the Executive shall not, whether for his own
account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Company’s or any of its
affiliates’ relationship with, or endeavor to entice away from the Company or
any of its affiliates, any person who during the Term is or was a customer or
client of the Company or any of its affiliates.  While the Executive’s
non-compete obligations under Section 6.1(a) are in effect, the Executive shall
not publish any statement or make any statement under circumstances reasonably
likely to become public that is critical of the Company or any of its
affiliates, or in any way adversely affecting or otherwise maligning the
Business or reputation of the Company or any of its affiliates.


(d) All memoranda, notes, lists, records, property and any other tangible
product and documents (and all copies thereof), whether visually perceptible,
machine-readable or otherwise, made, produced or compiled by the Executive or
made available to the Executive concerning the business of the Company or its
affiliates, (i) shall at all times be the property of the Company (and, as
applicable, any affiliates) and shall be delivered to the Company at any time
upon its request, and (ii) upon the Executive’s termination of employment, shall
be immediately returned to the Company (except that in all events the Executive
may retain a copy of his contacts list).


6.2 Rights and Remedies upon Breach.  The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 6.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of Section
6.1, the Company and its affiliates, in addition to, and not in lieu of, any
other rights and remedies available to the Company and its affiliates under law
or in equity (including, without limitation, the recovery of damages), shall
have the right and remedy to have the Restrictive Covenants specifically
enforced by any court having equity jurisdiction, including, without limitation,
the right to an entry against the Executive of restraining orders and
injunctions (preliminary, mandatory, temporary and permanent) against
violations, threatened or actual, and whether or not then continuing, of such
covenants.


6.3 Certain Exceptions.


(a) Notwithstanding Section 6.1, clauses (a) and (c) of the second sentence of
Section 6.1 shall not be applicable if and to the extent the Executive can
demonstrate that to be required to comply therewith would result in a violation
of any applicable code of professional responsibility governing attorneys or
ethical rules governing attorney conduct.  For the avoidance of doubt, in such
event, the restrictions of such clauses (a) and (c) shall continue to apply to
the maximum extent possible that the application of such restriction would not
constitute such a violation.


(b) Notwithstanding Section 6.1, clause (a) of the second sentence of Section
6.1 shall not be applicable in the event that the Executive terminates his
employment without Good Reason within a 12-month period following a Change in
Control.  For purposes of this Agreement, “Change in Control” shall mean the
happening of any of the following:


 
(i)
any “person,” including a “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
but excluding the Company, any entity controlling, controlled by or under common
control with the Company, any employee benefit plan of the Company or any such
entity, and Executive and any  “group” (as such term is used in Section 13(d)(3)
of the Exchange Act) of which the Executive is a member) is or becomes the
“beneficial owner” (as defined in Rule 13(d)(3) under the Exchange Act),
directly or indirectly, of securities of the Company representing 30% or more of
either (A) the combined voting power of the Company’s then outstanding
securities or (B) the then outstanding Common Stock of the Company (in either
such case other than as a result of an acquisition of securities directly from
the Company); provided, however, that, in no event shall a Change in Control be
deemed to have occurred upon an initial public offering or a subsequent public
offering of the Common Stock under the Securities Act of 1933, as amended; or

 
 
(ii)
any consolidation or merger of the Company where the stockholders of the
Company, immediately prior to the consolidation or merger, would not,
immediately after the consolidation or merger, beneficially own (as such term is
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, shares
representing in the aggregate 50% or more of the combined voting power of the
securities of the corporation issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any); or

 
 
(iii)
there shall occur (A) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company, other
than a sale or disposition by the Company of all or substantially all of the
Company’s assets to an entity, at least 50% of the combined voting power of the
voting securities of which are owned by “persons” (as defined above) in
substantially the same proportion as their ownership of the Company immediately
prior to such sale or (B) the approval by stockholders of the Company of any
plan or proposal for the liquidation or dissolution of the Company; or

 
 
(iv)
the members of the Board at the beginning of any consecutive 24-calendar-month
period (the “Incumbent Directors ”) cease for any reason other than due to death
to constitute at least a majority of the members of the Board; provided that any
director whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the members of
the Board then still in office who were members of the Board at the beginning of
such 24-calendar-month period, shall be deemed to be an Incumbent Director.

 
7. Other Provisions.


7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and (ii)
the Restrictive Covenants are reasonable in geographical and temporal scope and
in all other respects. If it is determined that any of the provisions of this
Agreement, including, without limitation, any of the Restrictive Covenants, or
any part thereof, is invalid or unenforceable, the remainder of the provisions
of this Agreement shall not thereby be affected and shall be given full effect,
without regard to the invalid portions.


7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.


7.3 Enforceability; Jurisdiction; Arbitration.


(a) The Company and the Executive intend to and hereby confer jurisdiction to
enforce the Restrictive Covenants set forth in Section 6 upon the courts of any
jurisdiction within the geographical scope of the Restrictive Covenants. If the
courts of any one or more of such jurisdictions hold the Restrictive Covenants
wholly unenforceable by reason of breadth of scope or otherwise it is the
intention of the Company and the Executive that such determination not bar or in
any way affect the Company’s right, or the right of any of its affiliates, to
the relief provided above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction’s being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata.


(b) Any controversy or claim arising out of or relating to this Agreement or the
breach of this Agreement (other than a controversy or claim arising under
Section 6, to the extent necessary for the Company (or its affiliates, where
applicable) to avail itself of the rights and remedies referred to in Section
6.2) that is not resolved by the Executive and the Company (or its affiliates,
where applicable) shall be submitted to arbitration in Vero Beach or Palm Beach,
Florida in accordance with Florida law and the procedures of the American
Arbitration Association.  The determination of the arbitrator(s) shall be
conclusive and binding on the Company (or its affiliates, where applicable) and
the Executive and judgment may be entered on the arbitrator(s)’ award in any
court having jurisdiction.


7.4 Indemnification and Insurance. The Company agrees to indemnify (in addition
to any other indemnification provided to the Executive under any separate
agreement or the by-laws of the Company) the Executive to the fullest extent
permitted by applicable law, as the same exists and may hereafter be amended,
from and against any and all losses, damages, claims, liabilities and expenses
(collectively, “Damages”) asserted against, or incurred or suffered by, the
Executive (including the costs and expenses of legal counsel retained by the
Company to defend the Executive (which, for the avoidance of doubt, shall be
reputable counsel separate from the Company’s counsel if the Company’s counsel
is by virtue of a conflict of interest unable to represent the Executive) and
judgments, fines and amounts paid in settlement actually and reasonably incurred
by or imposed on such indemnified party) with respect to any action, suit or
proceeding (which, for the avoidance of doubt, shall include official
governmental formal or informal investigations that may give rise to future
potential proceeding), whether civil, criminal, administrative or investigative
in which the Executive is made a party or threatened to be made a party (which
for the avoidance of doubt, shall include the Executive’s good faith belief that
the Executive could reasonably expect to be made a party), either with regard to
his entering into this Agreement or in his capacity as an officer or director,
or former officer or director, of the Company or any affiliate thereof for which
he may serve in such capacity; provided, however, that in no event shall the
Company be obligated to indemnify the Executive for Damages to the extent such
Damages arose from Executive’s fraud, misappropriation, embezzlement, willful or
gross negligence or willful misconduct.  Such indemnification shall continue
after the Executive is no longer employed by the Company and shall inure to the
benefit of his heirs, executors, and administrators.  The Company also agrees to
attempt to secure and maintain reasonable officers and directors liability
insurance at reasonable rates, before or within a reasonable time after the date
hereof, providing coverage for Executive (and, if such coverage has been
provided for any other senior executive, shall procure such coverage for the
Executive on comparable terms), which coverage would continue after termination
of employment for a reasonable time (but in no event for a shorter time than is
applicable to any other similarly situated senior executive of the Company).


7.5 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:


(i) If to the Company, to:


Opteum Inc.
3305 Flamingo Drive
Vero Beach, Florida 32963
Attention: Chief Executive Officer


with a copy to:


Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019-6131
Attention: Robert E. King, Jr.


(ii) If to the Executive, to the address set forth on the signature page hereof.


Any such person may by notice given in accordance with this Section 7.5 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.


7.6 Entire Agreement. This Agreement contains the entire agreement between the
Company and the Executive with respect to the subject matter hereof and
supersedes all prior agreements, written or oral, with respect thereto.


7.7 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by the Company and the Executive or, in the case of a waiver,
by the party waiving compliance. No delay on the part of any party in exercising
any right, power or privilege hereunder shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any such right, power or privilege
nor any single or partial exercise of any such right, power or privilege,
preclude any other or further exercise thereof or the exercise of any other such
right, power or privilege.


7.8 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD OTHERWISE RESULT IN THE APPLICATION
OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF FLORIDA.


7.9 Assignment. This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive; any purported assignment by the
Executive in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Company’s
assets or business, whether by merger, consolidation or otherwise, the Company
may assign this Agreement and its rights hereunder.


7.10 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
applicable law.


7.11 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.


7.12 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.


7.13 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 6, 7.3, 7.4 and 7.10, and the other
provisions of this Section 7 (to the extent necessary to effectuate the survival
of Sections 6, 7.3, 7.4 and 7.10), shall survive termination of this Agreement
and any termination of the Executive’s employment hereunder.


7.14 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which would reasonably be
expected to prohibit him from executing this Agreement or limit his ability to
fulfill his responsibilities hereunder.


7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.


IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.


OPTEUM INC.


By: /s/ Jeffrey J. Zimmer                                                      
Name: Jeffrey J. Zimmer
Title: Chief Executive Officer






/s/ J. Christopher Clifton_____
J. Christopher Clifton








NYA 780971.14




 
 

--------------------------------------------------------------------------------

 
